Citation Nr: 1217055	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO. 10-48 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the Navy from November 1946 to March 1950 and in the Air Force from March 1952 to December 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO denied service connection for left ear hearing loss in July 1988, August 2000, and January 2003 rating decisions. Although notified of these denials, the Veteran did not initiate an appeal. 

2. The RO continued to deny service connection for left ear hearing loss in a December 2004 rating decision, which was confirmed by a November 2006 Board decision. Although notified of the Board's denial, the Veteran did not initiate an appeal of the Board decision. 

3. Evidence received since the November 2006 Board decision is new and raises a reasonable possibility of substantiating the left ear hearing loss claim.

4. The Veteran has current left ear hearing loss disability for VA compensation purposes. 

5. There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's current left ear hearing loss disability is at least partially the result of combat-related acoustic trauma sustained during his active service in the Air Force. 


CONCLUSIONS OF LAW

1. The November 2006 Board decision denying service connection for left ear hearing loss is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the service connection for left ear hearing loss issue. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Resolving all reasonable doubt in his favor, the Veteran has left ear hearing loss that was incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issue, the March 2010 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue and service connection for left ear hearing loss issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

New and Material Evidence - Left Ear Hearing Loss

The RO originally denied service connection for left ear hearing loss in a July 1988 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO subsequently confirmed the denial by way of August 2000 and January 2003 rating decisions, essentially determining that new and material evidence had not been submitted to reopen the hearing loss issue. These decisions, since not appealed, are also final and binding. See id. The Court has held that in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

The RO again denied the hearing loss appeal in a December 2004 rating decision. The Veteran appealed this denial to the Board. The Board confirmed the RO's denial in a November 2006 Board decision. The Veteran did not initiate any appeal of the Board's decision. If the Board issues a decision, on appeal, confirming the RO's decision, the Board's decision subsumes the RO's decision. 38 C.F.R. § 20.1104. Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record. 38 C.F.R. § 20.1100. Therefore, the Board's November 2006 decision, which subsumes the prior RO decisions, is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2011). It is the last final denial of the left ear hearing loss claim. 

The Board denied service connection for left ear hearing loss in the final November 2006 Board decision because the evidence did not establish a left ear hearing loss diagnosis either in-service or within one-year of service. In addition, there was no probative medical evidence linking current left ear hearing loss to hazardous noise exposure during military service. 

The RO did not reopen the new and material evidence petition and consider it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the left ear hearing loss issue before proceeding to readjudicate the underlying merits of the issue. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in February 2010. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final November 2006 Board decision for left ear hearing loss. A February 2010 private opinion from Dr. F.C., MD., an ENT (ear, nose, and throat) specialist, assessed that the Veteran's left ear hearing loss was due to combat-related military noise trauma, similar to his already service-connected right ear hearing loss. Dr. F.C. reasoned that although the Veteran's left ear hearing loss was not present at discharge from service in 1968, it may have taken longer for left ear hearing loss to develop. Thus, presuming the credibility of this evidence, this medical opinion identifies a relationship between the Veteran's current left ear hearing loss and combat-related noise exposure from his military service. This record relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim - this evidence is new and material and his left ear hearing loss claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Left Ear Hearing Loss

The Veteran contends that he developed left ear hearing loss as the result of acoustic trauma during service. Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty (MOS) as an aircrew technician in the Air Force from 1952 to 1968. He worked on the flight line. His DD Form 214s confirm he served in this capacity. He also asserts that for a short time while in the military he worked at the Texas Towers radar facility, which exposed him to loud generator noise. Finally, he alleges combat-related acoustic trauma from enemy rocket fire in a February 1968 attack on a bunker in Vietnam. He reports he did not wear hearing protection during service. He denies any significant post-service recreational or occupational noise exposure. See July 2003 private ENT opinions; August 2003 representative statement; December 2007 VA audiology examination; March 2010 Veteran's statement; March 2010 lay "buddy" statement from Air Force Chaplain.  

Upon review of the evidence of record, the Board grants the appeal for service connection for left ear hearing loss. There is probative medical nexus evidence from a February 2010 private ENT physician linking the Veteran's current left ear hearing loss to acoustic trauma from his military service in the Air Force. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995). That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. An April 2010 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the requirements of 38 C.F.R. § 3.385. An earlier December 2007 VA audiology examination, as well as private audiology records dated in May 2008 and February 2010 revealed similar findings. 




The April 2010 VA audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
65
75
80
105+
105+
LEFT
65
70
65
75
85

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 76 percent in the left ear. 

However, the question remains whether his current left ear hearing loss is related to acoustic trauma from the Veteran's military service. His right ear hearing loss is already service-connected, based on evidence of right ear hearing loss disability present at the Veteran's May 1968 STR retirement examination and an earlier March 1967 STR audiology examination. However, there is no medical evidence in his STRs or any lay assertions during service of complaints, treatment, or diagnosis of left ear hearing loss. Left ear hearing loss disability by the standards of 38 C.F.R. § 3.385 was not demonstrated during service.

Specifically, the March 1967 and May 1968 STR audiology examinations must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. His March 1967 STR evaluation revealed pure tone thresholds in decibels (with conversion to ISO units shown in parentheses), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
30(40)
45(50)
LEFT
-5(10)
-10(0)
-10(0)
-10(0)
10(15)
 
Likewise, his May 1968 STR retirement evaluation revealed pure tone thresholds in decibels (with conversion to ISO units shown in parentheses), as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-5(5)
30(40)
40(45)
LEFT
-5(10)
-5(5)
-5(5)
-5(5)
5(10)

These results demonstrate that only right ear hearing loss was exhibited during service; left ear hearing loss disability by the standards of 38 C.F.R. § 3.385 was not exhibited during either STR audiology examination. 

Regardless, during his service in the Air Force from March 1952 to December 1968, the Veteran served in a military specialty where he was exposed to acoustic trauma. The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's military occupational specialty as an aircrew technician along the flight line involved a "high" probability of noise exposure. Thus, the Veteran's MOS assignment throughout his Air Force service is supportive of his allegation of exposure to acoustic trauma. The Veteran also credibly relates that he sustained exposure to acoustic trauma during combat-related service in February 1968 in Vietnam. 

Although his awards and decorations listed on his DD Form 214s are not specifically indicative of combat, the Veteran submitted a March 2010 lay "buddy" statement from an Air Force chaplain who served with the Veteran. This chaplain credibly related that the Veteran was present during an enemy rocket attack in May 1968 in Vietnam after which the Veteran's hearing noticeably deteriorated after the attack. In March 2010, the Veteran also submitted a magazine article discussing the circumstances of this attack. Finally, an October 2006 Memorandum of the Department of the Air Force confirmed that the Veteran's application for "combat-related" impaired hearing was approved. Thus, there is sufficient evidence that the Veteran engaged in combat during his service with the Air Force, such that his lay statements and testimony are sufficient to show the occurrence of combat-related hazardous noise exposure. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

And as noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service. Hensley, 5 Vet. App. at 164. See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d). The lack of evidence of left ear hearing loss during service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

There is no clinical evidence of left ear sensorineural hearing within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The Board now turns to the central issue in this case - whether there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current left ear hearing loss and the confirmed acoustic trauma during his Air Force service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). The evidence of record on the issue of nexus is mixed. That is, the medical evidence consists of several favorable medical opinions and several unfavorable medical opinions.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the unfavorable opinions, July 2003 private opinions from an ENT physician, Dr. M.D.K., MD, only assessed that right ear hearing loss was the result of noise exposure while in the Air Force. Dr. M.D.K. noted that hearing was normal in the left ear at discharge. Dr. M.D.K. reasoned that most of the Veteran's hearing loss occurred over the years after he left the service, such that most of his hearing loss is age-related and hereditary. Some component in the right ear was due to in-service noise exposure, but there was no indication his left ear hearing loss was due to in-service noise exposure. In addition, a December 2007 VA audiology examiner opined that "it is not at least as likely as not" (less than 50/50 probability) that the Veteran's confirmed in-service noise exposure contributed to his present left ear hearing loss. The examiner reasoned that hearing was within normal limits in the left ear at discharge, whereas the right ear clearly revealed sensorineural hearing loss at discharge. Similarly, an April 2010 VA audiology examiner concluded that left ear hearing loss was not due to in-service acoustic trauma because the Veteran had normal pure-tone thresholds at discharge in the left ear. Overall, these medical opinions provide probative evidence against the hearing loss claim. 

As to the favorable opinions, a February 2010 private opinion from Dr. F.C., a ENT specialist, assessed that the Veteran's left ear hearing loss was due to combat-related military noise trauma, similar to his already service-connected right ear hearing loss. Dr. F.C. reasoned that although the Veteran's left ear hearing loss was not present at discharge from service in 1968, it simply may have taken longer for left ear hearing loss to develop. In addition, in July 2000 a private Rome Hearing Clinic audiologist stated that the Veteran's history of in-service noise exposure should be considered a "significant factor" in his particular form of hearing loss as noise exposure is one of the many causes of hearing loss. This audiologist ultimately assessed it was "almost impossible" to render an opinion without more detailed pre and post-noise exposure hearing evaluations. In any event these private opinions lend some probative support to the Veteran's claim. They are supported by the Veteran's reported history of confirmed in-service acoustic trauma. There is no evidence of significant post-service noise exposure in any medical opinion of record.   

Beyond the above, in a December 2004 rating decision, the RO has already awarded service connection for right ear hearing loss caused by the same in-service acoustic trauma discussed in the present decision. This fact weighs heavily in support of an award of service connection for left ear hearing loss.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b). See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, there is an approximate balance of the positive and negative evidence. Certain elements of both the positive and negative opinions in this case are probative. The medical opinions of record have their flaws as well. The opinions differed regarding the significance of the absence of left ear hearing loss at discharge from service in 1968. But in light of the contrasting, yet equally probative opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor. Thus, service connection for left ear hearing loss is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of his left ear hearing loss for the purpose of assigning a disability rating, as the RO will undertake this decision upon implementation of this action. 

ORDER

As new and material evidence has been received, the claim for service connection for left ear hearing loss is reopened. 

Service connection for left ear hearing loss is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


